DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are subject under examination.

Response to Arguments
Applicant’s arguments, filed 06/17/022, with respect to the rejection(s) of claim(s) 1-25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu (US 20180343566 A1)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4, 12, 13, 14, 16, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 20180343566 A1)

Regarding claim 1, Yu teaches a method for securing radio connections, comprising: 
performing a connection setup with a user equipment (UE) (See para 0198 “ in response to a random access request sent by the UE to the base station (e.g. eNB), the base station sends a random access response to the UE”);
determining that security information is needed for the UE based on an event which triggers a need of the security information (see para 0196 “the base station may further receive security relation information sent by the UE; and when determining that the security related information is inconsistent with security related information locally stored by the base station, the base station performs a step of sending security request information of the UE to the core network device”)
sending an indication to a network node to request the security information for the UE (see para 0196 “the base station performs a step of sending security request information of the UE to the core network device, to obtain updated security parameter information from the core network device”); and
receiving the security information from the network node via a UE context setup procedure  (see para 0197 “when the security response information includes the security parameter information includes the security parameter information of the UE, the base station receives the security response information returned by the core network device; see para 0207 “the core network device MME may send the security response information to the base station. For example, the security response information may be carried in a piece of S1-AP downlink signaling, for example carried in….initial context setup request]

Regarding claim 2, 14, Yu teaches establishing a security procedure with the UE upon receiving the security information(see para 0213 “after receiving the security parameter information sent by the core network device, the base station may use the security parameter information for subsequent air interface signaling ciphering and integrity protection, data ciphering, or the like.”); and
setting up access stratum (AS) security based on the received security information (see para 0213 “For example, the base station uses the NAS security parameter information sent by the core network device, and uses a related algorithm to derive an AS key; and the UE performs a same operation, and uses an algorithm known to both the UE and the base station to perform an AS security operation.”)

Regarding claim 4, 16, Yu teaches wherein the event is a need to establish a secure connection with the UE on AS security. (see para 0196 “the base station may further receive security relation information sent by the UE; and when determining that the security related information is inconsistent with security related information locally stored by the base station, the base station performs a step of sending security request information of the UE to the core network device”)[ since the base station performs a step of sending security request information when it is determined that the security related information is inconsistent with security related information, the inconsistency implies a need to establish a secure connection]

Regarding claim 12, Yu teaches wherein the network node is an Access and Mobility Management Function (AMF) node of a core network. (see para 0239 “the base station sends an initial UE message to the MME.”)

Regarding claim 21, Yu teaches wherein the security information is provided based on a determination at the second network node that access stratum (AS) security is going to be needed for the UE. (see para 0228 “If the AS security parameter information changes, the UE or the MME sends an AS security parameter information change indication to the base station”)

Regarding claim 13, Yu teaches a network node for securing radio connections, comprising (see para 0257 “the base station 10”):
at least one processing circuitry (see para 0257 “the base station 10 includes … a processing unit 104”); and
at least one storage that stores processor-executable instructions, when executed by the processing circuitry (see para 0257 “The base station 10 includes .. a storage unit 103, and a processing unit 104. In some embodiments of the present invention, the input unit 101, the storage unit 103, and the processing unit 104 may be connected by a bus or in another manner, where the connection by a bus is used as an example in FIG. 4. The processing unit 104 invokes program code stored in the storage unit 103 to perform the following operations:”), causes the network node (see para 0033 “base station 5”) to:
perform a connection setup with a user equipment (UE) (See para 0198 “ in response to a random access request sent by the UE to the base station (e.g. eNB), the base station sends a random access response to the UE”);
determine that security information is needed for the UE based on an event which triggers a need of the security information (see para 0196 “the base station may further receive security relation information sent by the UE; and when determining that the security related information is inconsistent with security related information locally stored by the base station, the base station performs a step of sending security request information of the UE to the core network device”)
send an indication to a network node to request the security information for the UE (see para 0196 “the base station performs a step of sending security request information of the UE to the core network device, to obtain updated security parameter information from the core network device”); and
receive the security information from the network node via a UE context setup procedure  (see para 0197 “when the security response information includes the security parameter information includes the security parameter information of the UE, the base station receives the security response information returned by the core network device; see para 0207 “the core network device MME may send the security response information to the base station. For example, the security response information may be carried in a piece of S1-AP downlink signaling, for example carried in….initial context setup request]
	
Regarding claim 25, Yu teaches a communication system for securing radio connections, comprising at least one network node and at least one user equipment (see para 0191 “the following describes in detail interaction between UE, a base station, and a core network device”) :
a first network node comprising at least one processing circuitry configured to: 
perform a connection setup with a user equipment (UE) (See para 0198 “ in response to a random access request sent by the UE to the base station (e.g. eNB), the base station sends a random access response to the UE”) ;
determine that security information is needed for the UE  based on an event which triggers a need of the security information (see para 0196 “the base station may further receive security relation information sent by the UE; and when determining that the security related information is inconsistent with security related information locally stored by the base station, the base station performs a step of sending security request information of the UE to the core network device”)and 
send an indication to a second network node to request the security information for the UE (see para 0196 “the base station performs a step of sending security request information of the UE to the core network device, to obtain updated security parameter information from the core network device”); and
the second network node configured to: 
receive the indication from the first network node (see para 0196 “the base station performs a step of sending security request information of the UE to the core network device, to obtain updated security parameter information from the core network device”);; 
determine whether the security information is going to be needed for the UE; and 
send the security information to the first network node based on the determination via a UE context setup procedure(see para 0197 “when the security response information includes the security parameter information includes the security parameter information of the UE, the base station receives the security response information returned by the core network device; see para 0207 “the core network device MME may send the security response information to the base station. For example, the security response information may be carried in a piece of S1-AP downlink signaling, for example carried in….initial context setup request] ; and
 	the first network node further configured to:
 receive the security information from the second network node (see para 0197 “when the security response information includes the security parameter information includes the security parameter information of the UE, the base station receives the security response information returned by the core network device; see para 0207 “the core network device MME may send the security response information to the base station. For example, the security response information may be carried in a piece of S1-AP downlink signaling, for example carried in….initial context setup request]; and 
establish a security procedure with the UE based on the security information (see para 0125 “after receiving the security response information returned by the core network device in step S205, the base station may perform, by using the received security parameter information of the UE, security deprocessing on the NAS security-processed target data, and therefore successfully read the target data reported by the UE.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.     Claim 5, 6, 17, 18, 22, 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180343566 A1) in view of Nokia, Discussion paper on LS RP-180590 on secured Signalling-onlyconnection, S3-181181, 3GPP TSG SA WG3 ,Meeting#91, hereafter referred as Nokia.
Regarding claim 5,Yu doesn’t teach the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. 
Nokia teaches the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. (see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection or logged MDT measurement reporting)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a report of logged minimization of drive test (MDT) statistics will be requested from the UE in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 6, Yu doesn’t teach wherein the event is that a redirection of the UE to another radio access network is likely.
Nokia teaches wherein the event is that a redirection of the UE to another radio access network is likely.(see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a redirection of the UE to another radio access network in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)
Regarding claim 17, Yu doesn’t teach the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. 
Nokia teaches the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. (see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection or logged MDT measurement reporting)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a report of logged minimization of drive test (MDT) statistics will be requested from the UE in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 18, Yu doesn’t teach wherein the event is that a redirection of the UE to another radio access network is likely.
Nokia teaches wherein the event is that a redirection of the UE to another radio access network is likely.(see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a redirection of the UE to another radio access network in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)
Regarding claim 22, Yu doesn’t teach the AS security is needed due to an emergency fallback procedure.
Nokia teaches wherein the AS security is needed due to an emergency fallback procedure. (section 2.2 “Emergency service fallback- redirection happens with a pure signaling only connection. From N2 prospective, AMF has to provide AS security context immediately after NAS authentication procedure.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine AS security is needed due to an emergency fallback procedure in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 23, Yu doesn’t teach wherein the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.
Nokia teaches the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.  (see page 2 section 2.1 support for secure “signaling only connection” 4) if the redirection and/ or capability enquiry happens with no security context for the AS procedure….b. AMP may need to ask the capabilities with initial context setup, however, AMP may also need to get the radio capabilities before this step-in order to be able to send the “IMS VoPS supported” to the UE. so, we will also likely need to secure the UE Capability Enquiry as part of an SLAP UL Radio capability match request procedure. In either case, WE capability enquiry must be performed in a secure manner.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 24, Yu doesn’t teach the network node is a Next Generation Radio Access Network (NG-RAN) node, and the second network node is an Access and Mobility Management Function (AMF) node of a core network.
Nokia teaches the network node is a Next Generation Radio Access Network (NG-RAN) node, and the second network node is an Access and Mobility Management Function (AMF) node of a core network. (see page 3 section 2.5 Recommendations “AMF Sends UE context set up request to the gNB”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine UE context set up (NG-RAN) and AMF in the system of modified Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

8.    Claim 3, 15, 8, 9 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180343566 A1) in view of  Gupta (US 20110136473 A1).

Regarding claims 3, 15, Yu doesn’t teach determining that the event which triggers the need of the security information no longer exists upon receiving the security information; and continuing the connection setup with the UE without setting up access stratum (AS) security.
Gupta teaches determining that the event which triggers the need of the security information no longer exists upon receiving the security information (See para 0044 “MME would not use AS security if the binary value was a “Zero”); and continuing the connection setup with the UE without setting up access stratum (AS) security (See para 0045 “the SMS services was given as an example of a service that doesn’t need AS security to be activated to provide the requested service.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the continuing the connection setup with the UE without setting up access stratum (AS) security in the system of Yu. The motivation is to to transfer the NAS: Service Accept message (without Security Parameters) to the mobile telephone (Gupta: see para 0038)

Regarding claim 8, 20, Yu doesn’t teach the security information is provided by the network node without the indication. 
Gupta teaches wherein the security information is provided by the network node without the indication. (see para 0047 “as the MME 8 already knowns what the service request is about…the mobile telephone 3 may not transmit the parameter value (indicative of the purpose of the request”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the security information is provided by the network node without the indication in the system of Yu. The motivation is to not transmit the parameter value indicative of the purpose of the request since MME already knows what the Service Request is about. (Gupta: see para 0047)

Regarding claim 9, Yu teaches wherein the security information is provided based on a determination at the network node that access stratum (AS) security is going to be needed for the UE. (see para 0228 “If the AS security parameter information changes, the UE or the MME sends an AS security parameter information change indication to the base station”)

9.     Claim 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180343566 A1) in view of  Gupta (US 20110136473 A1) and further in view of in view of Nokia, Discussion paper on LS RP-180590 on secured Signalling-onlyconnection, S3-181181, 3GPP TSG SA WG3 ,Meeting#91, hereafter referred as Nokia.

Regarding claim 10, Yu doesn’t teach the AS security is needed due to an emergency fallback procedure.
Nokia teaches wherein the AS security is needed due to an emergency fallback procedure. (section 2.2 “Emergency service fallback- redirection happens with a pure signaling only connection. From N2 prospective, AMF has to provide AS security context immediately after NAS authentication procedure.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine AS security is needed due to an emergency fallback procedure in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 11, Yu doesn’t teach wherein the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.
Nokia teaches the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.  (see page 2 section 2.1 support for secure “signaling only connection” 4) if the redirection and/ or capability enquiry happens with no security context for the AS procedure….b. AMP may need to ask the capabilities with initial context setup, however, AMP may also need to get the radio capabilities before this step-in order to be able to send the “IMS VoPS supported” to the UE. so, we will also likely need to secure the UE Capability Enquiry as part of an SLAP UL Radio capability match request procedure. In either case, WE capability enquiry must be performed in a secure manner.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE in the system of Yu. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1).

10.  Claims 7, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180343566 A1) in view Haumont (WO03/037021).

Regarding claim 7, Yu doesn’t teach including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message; and sending the Initial UE message to the network node.
Haumont Wo03/037021 teaches including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”); and
sending the Initial UE message to the network node.(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message in the system of Yu. The motivation is to avoid security risk (Haumont : See page 2 line 21)


Regarding claim 19, Yu doesn’t teach including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message; and sending the Initial UE message to the network node.
Haumont Wo03/037021 teaches including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”); and
sending the Initial UE message to the network node.(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message in the system of Yu. The motivation is to avoid security risk (Haumont : See page 2 line 21) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416